EXHIBIT 10.21
 
VM5 VENTURES CONSULTING AGREEMENT
CONSULTING AGREEMENT




      THIS CONSULTING AGREEMENT (this "Agreement") is dated effective as of the
26th day of December, 2011 by and between SUNOVIA ENERGY TECHNOLOGIES, INC., a
Nevada corporation, on behalf of itself and its wholly-owned subsidiary,
EVOLUCIA, INC. (the “Company”), having its principal address at 106 Cattlemen
Road, Sarasota, Florida 34232 and VM5 Ventures, LLC, a Florida limited liability
company and its principal Mel Interiano, ("Consultant") having its principal
address at 19461 Playa Bonita Court, Fort Myers, FL 33967.


W I T N E S S E T H:


      WHEREAS, Consultant represents that he has extensive knowledge of the
outdoor lighting business and industry and can assist the Company in effectively
implementing marketing, sales, branding, supply chain, procurement,
manufacturing, product design and growth strategies for the Company’s products
and business lines in the United States and internationally; and


      WHEREAS, the Company desires to engage Consultant to provide services to
the Company in accordance with the terms of this Agreement;


      NOW, THEREFORE, in consideration of the mutual agreements and obligations
and covenants herein contained, the parties agree as follows:


1.  
Consulting Services

a.  
Scope of Services.  Throughout the term of this Agreement, Consultant shall
devote such time and attention to providing to the Company and/or its
subsidiaries the services set forth on Appendix A attached hereto and made a
part hereof as are reasonably necessary in order to fulfill Consultant’s
obligations hereunder, in particular developing the Company’s relationship with
Osram-Sylvania and securing new sales for the Company.

b.  
Independent Contractor. Consultant is and shall remain, an independent business
contractor and nothing herein shall be deemed to imply or create a relationship
of employee and employer. Consultant shall not represent that Consultant has the
power or authority to enter into any agreements or contractual obligations on
behalf of the Company unless the Company provides a separate letter of
authorization authorizing Consultant to execute agreements on behalf of Company.
The Consultant shall provide its services hereunder in a professional and
ethical manner and shall comply at all times with applicable laws, rules and
regulations. Consultant is solely responsible for all of its employees and
agents and its labor costs, including all applicable Social Security taxes,
employment taxes and other statutory withholdings, and expenses arising in
connection therewith, and for any and all claims, liabilities or damages or
debts of any type whatsoever that may arise on account of Consultant's
activities, or those of its employees or agents in the performance of this
Agreement.  Consultant shall be and remain solely responsible for all costs of
conducting Consultant's business, including but not limited to commissions or
other compensation to employees or other agents/Consultants of Consultant.

c.  
Reporting. Consultant will report directly to the Company CEO and will submit a
monthly report on or before the 10th of each month setting forth the services
provided and progress made in the preceding month. Consultant will promptly
respond to Company Board members and Company Employees in pursuit of our common
objectives. The Company may specify the form of the monthly support.

d.  
Non-Disclosure and Confidentiality. On or prior to the date hereof, Consultant
shall have executed a Non-Disclosure and Confidentiality Agreement in form and
substance acceptable to the Company relating to maintaining the confidentiality
of the Company’s proprietary technology and other confidential business and
customer information, which agreement may include at the Company’s option
provisions relating to non-solicitation of Company employees and customers and
non-competition covenants.

e.  
Intellectual Property. Consultant agrees that all new inventions, improvements
or modifications, whether patentable or not, as may arise from or be conceived
by Consultant in the performance of or pursuant to the consulting services
provided by Consultant hereunder shall be the exclusive and sole property of
Company.  Consultant further agrees that any and all patents, copyrights, trade
secrets, and other proprietary information generated in whole or in part by
Consultant pursuant to the consulting services provided by Consultant hereunder
are and shall be deemed “work for hire” and shall be the exclusive and sole
property of the Company.  (All such new inventions, improvements, and
modifications, and patents, copyrights, trade secrets, and other proprietary
information as referenced herein above shall be referred to herein below as
"Intellectual Property.") Consultant shall, as soon as practicable after being
generated, make full and prompt disclosure, in writing, to the Company’s Vice
President of Engineering or to anyone else so designated for that purpose by the
Company, of all Intellectual Property generated in whole or in part by
Consultant pursuant to the consulting services provided by Consultant hereunder.
At the Company’s request and expense, Consultant will take whatever steps, then
indicated by the Company, as are necessary to perfect Company’s ownership in
such Intellectual Property, including, but not limited to, assistance to the
Company in obtaining United States and foreign patents and copyrights thereon.

 
 
1

--------------------------------------------------------------------------------

 
 
 
f.  
Indemnification. Consultant shall indemnify and hold Company and its officers,
directors, advisors and affiliates from and against any and all damage,
liability, cost and expense, including, but not limited to, reasonable
attorneys' fees, resulting from or arising in connection with (i) any aspect of
Consultant’s business that does not relate to distribution of the Products;
(ii)  the use of any intellectual property otherwise in strict accordance with
the terms hereof; (iii) the acts, errors, representations, misrepresentations,
willful misconduct or negligence of Consultant, its subcontractors, employees,
or agents; (iv) the negligence or willful misconduct of Consultant or any claim
based upon a breach by Consultant of its representations, warranties or
obligations set forth herein.  The provisions of this Section 2(b) shall survive
with full force and effect after the termination or expiration of this
Agreement.

g.  
FCPA Compliance. Consultant and the Company acknowledge that Consultant’s
services hereunder include international marketing and sale of the Company’s
products. Consultant is aware of the Foreign Corrupt Practices Act (“FCPA”) and
is familiar with its provisions and prohibitions. Consultant shall not make any
payment of money, or anything of value, nor make any offer, promise or payment,
directly or indirectly, to any foreign official, political party, party
official, candidate for public or political party office, to influence the acts
of such officials, political parties, party officials or candidates in their
official capacity, to induce them to use their influence with a government to
obtain or retain business or gain an improper advantage in connection with any
business venture or contract in which the Company is a participant or relating
to or involving the purchase or sale of any of the Company’s Products.
Notwithstanding anything in this Agreement to the contrary, Consultant  shall
indemnify and hold harmless the Company and its affiliates, officers, directors,
employees and agents from and against any and all costs or expenses relating to
any violation of this section, including but not limited to the costs of the
Company’s investigation of the FCPA violation. Consultant shall fully cooperate
with any investigation related to a possible FCPA investigation and shall
provide the Company with complete and accurate information relating to all
transactions and facts in question, including but not limited to prompt access
to Consultant’s electronic data and e-mail correspondence and bank accounts. In
the event any FCPA violation is determined by the Company to have occurred, and
notwithstanding any provision of this Agreement to the contrary, the Company may
immediately terminate this Agreement, without notice or opportunity to cure, and
no further payments shall be made to Consultant hereunder. Consultant shall be
required to certify compliance with FCPA on an annual basis during the term of
this Agreement.





2.  
Consultant Compensation.

a.  
Cash Compensation. The Company shall pay cash compensation to Consultant in
accordance with the schedule and terms set forth on the Cash Compensation
Schedule attached hereto as Appendix B, made a part hereof and incorporated
herein by reference.

b.  
Equity Incentive.  The Company shall grant to Consultant, upon approval by its
board of directors, the performance-based equity incentive set forth on Appendix
C attached hereto and made a part hereof.



3.  
Term and Termination

a.  
Term. Except as otherwise provided in this Section 5, the term of this Agreement
shall be two (2) years from the date of this Agreement (the "Term"). The Term
may be extended upon mutual agreement of the parties hereto, for up to a period
of two (2) additional one-year terms upon mutual agreement of the parties to
this Agreement.

b.  
Termination by either party. This Agreement may be terminated by either party at
least sixty (60) days before the date of expiration of this Agreement or any
extension thereof of the terminating party's intention to terminate. In the
event this Agreement is terminated by Consultant pursuant to this Section 3(b)
at any time prior to January 1, 2013, then Consultant shall, on or prior to the
date of termination, reimburse the Company for all cash compensation paid
hereunder during the six months immediately preceding such termination.

c.  
Termination by Company. Company may terminate this Agreement by upon ten (10)
days written notice to Consultant if (i) Consultant   breaches or otherwise
fails to  comply with  any material terms  of  this Agreement; or (ii)
Consultant shall become insolvent, bankrupt or any proceeding by or against
Consultant as a debtor is commenced or there is a substantial change in
ownership or control of Consultant's business, whether voluntary or by operation
of law. In addition, notwithstanding any portion of this Section 3 to the
contrary, the Company may terminate this Agreement immediately in accordance
with Section 1(f) hereof.

d.  
Return of Materials on Termination. Upon termination of this Agreement,
Consultant shall immediately return to Company all sales materials, product
brochures and cut sheets, copies of all client lists, data sheets, samples,
models, technical documents, drawings, blue prints, all materials and documents
containing the Company’s name and/or logo and other written materials (the
"Materials"), which Company provided to Consultant. In addition, if Consultant
maintains a website on which it provides any Company information, logos or
product information, all such information and images will be removed from
Consultant’s website.

e.  
Limitation on Liability. Upon termination of this Agreement for any reason,
Company's sole liability to Consultant, whether by claim or right in court or
otherwise, shall be to pay previously earned but unpaid compensation to
Consultant. In no event shall Company be liable for consequential or punitive
damages of any kind for (i) lost profits, real, anticipatory or otherwise; (ii)
lost goodwill, creation of clients, damage to reputation; or (ii) advertising,
sales or  employee's costs.





4.  
Force Majeure

 
2

--------------------------------------------------------------------------------

 
a.  
Neither  party shall be  considered  in default or
held   responsible  to  the  other  on  account  of  or  arising  out  of  the
interruption of its performance under this Agreement by epidemics, fire,
explosion, flood, unusually severe weather, or any other extraordinary natural
disturbance, act of God, or of the public enemy, any civil commotion, riot,
insurrection, terrorism, or hostilities, war (declared or otherwise) conditions
that may adversely affect the safety of such party's personnel, restrictions due
to quarantines, blockades, embargoes, unavailability of materials; unforeseen
market shortages or any other cause beyond the reasonable control of such party
that arise without the fault or negligence of such party, and that result in the
delay of performance hereunder.

b.  
Any delay resulting from the events above shall be deemed excusable. The party
whose performance will be delayed by such events will use its best efforts to
notify the other with five (5) days after the occurrence of such events and
within five (5) days after the cessation thereof. The party whose performance is
affected will diligently proceed to perform to the best of its ability upon the
resolution of the "Force Majeure" event.



5.  
Dispute Resolution

a.  
Mandatory Pre-Suit Mediation. In the event a dispute or controversy arises
between the Company and Consultant under this Agreement, the party seeking a
remedy shall notify the other party in writing of the nature of the dispute or
controversy, and the parties shall negotiate in good faith to attempt to resolve
the dispute through direct negotiation between them. In the event the parties
are unable to resolve the dispute through direct negotiation, the party seeking
a remedy shall notify the other party in writing of its intention to pursue the
claim and shall request mediation of the dispute before a mediator mutually
acceptable to the parties, such mediation to occur within thirty (30) days after
receipt of such notice. Each party will bear its own costs in the mediation and
the parties shall contribute equally to the fees and expenses of the mediator.
No party hereto may commence an action in a court of law unless mediation has
been held and has been unsuccessful or ninety (90) days have passed from the
date of the notice of intent to mediate without mediation having occurred.

b.  
Venue. Any litigation arising under this Agreement shall be brought solely in
the courts of Sarasota County in the State of Florida, which courts shall have
exclusive jurisdiction over any claim arising hereunder. For all purposes of
this Agreement, all parties hereby irrevocably consent to the jurisdiction of
such court and waive any defense based on improper or inconvenient venue or lack
of personal jurisdiction.

c.  
Attorneys’ Fees. In the event a dispute arises hereunder that results in
litigation in the courts of the State of Florida (or arbitration, if the parties
agree to arbitration), the prevailing party in such litigation shall be entitled
to receipt from the other party of its reasonable attorneys’ fees and costs.



6.  
Miscellaneous.

a.  
Governing Law. This Agreement shall governed by the laws of the State of Florida
as an Agreement executed in and to be wholly performed in such State, without
regard to any conflicts of laws principles.

b.  
Entire Agreement; Amendment; Assignment. This Agreement including the exhibits,
appendices and attachments hereto contained the entire agreement of the parties
with regard to the subject matter hereof and supersedes and replaces all prior
sales or representation agreements between Company and Consultant. This
agreement shall not be amended, modified and/or altered without the express
written consent of each party to this Agreement. This Agreement may not assigned
or transferred by Consultant without the prior written consent of the Company,
which consent may be withheld for any reason or for none.

c.  
Indemnification. Consultant shall indemnify and hold harmless Company from any
liability, loss, or damage whatsoever, for injuries (including death) to
employees or principals of Consultant arising out of Consultant's performance of
this Agreement or from any losses whatsoever arising out of Consultant's breach
of this Agreement.

d.  
Conduct. Consultant shall at all times conduct itself in accordance with the
laws of the United States and any foreign country in which Consultant may
perform services and shall insure that Consultant's actions do not violate any
regulations to which Company is bound. Consultant agrees to provide to Company
upon request a certification that Consultant has not violated the provisions of
any such regulations.

e.  
Notices. Any notices or order provided for in this Agreement shall be provided
in writing to the other party at the address first set forth above.





[remainder of page left intentionally blank]


 
3

--------------------------------------------------------------------------------

 
     
 
 IN WITNESS WHEREOF, the parties hereto have entered into this Agreement the day
and the year first named above.
 

 
SUNOVIA ENERGY TECHNOLOGIES, INC., a Nevada corporation and its wholly-owned
subsidiary, EVOLUCIA, INC
       
 
By:
/s/ Arthur Buckland         
Arthur Buckland, Chief Executive Officer
                 

 
CONSULTANT
          VM5 VENTURES,  A FLORIDA LIMITED LIABILITY COMPANY AND ITSPRINCIPAL,
MEL INTERIANO        
 
By:
/s/ Mel Interiano          
MEL INTERIANO, Managing Member
                 


 
 
 
4

--------------------------------------------------------------------------------

 
 
APPENDIX A
SERVICES AND RESPONSIBILITIES OF CONSULTANT
EFFECTIVE AS OF DECEMBER 18, 2011


During the term of this Agreement, Consultant shall:


1.  
Secure at least $10 million of sales from non-current Company business leads in
on or before June 30, 2011, and then $10 million of new business for every
six-month period of the contract ending thereafter;

2.  
Assist the Company in securing orders for its products throughout its primary
domestic market and secondarily its international markets, particularly
throughout Latin America and Canada;

3.  
Assist the Company in managing, improving and developing its partnership with
Osram-Sylvania

4.  
Assist the Company in marketing and branding its products in its domestic and
international markets;

5.  
Provide product design and development input;

6.  
Assist the Company in identifying and correcting supply chain weaknesses;

7.  
Assist the Company in identifying the technical needs and requirements of
potential customers relating to the Company’s products;

8.  
Obtain, Develop and maintain relationships with outdoor lighting specifiers and
customers as well as suppliers of components and distributors and
representatives of the Company’s products;

9.  
Participate actively in relevant sales meetings and training sessions held by
Company;

10.  
Provide strategic input to the Company regarding sales, product line and product
development, including relevant industry data;

11.  
Comply in all material respects with the terms and conditions set forth in this
Agreement, including the Exhibits and Appendices hereto; and

12.  
 Comply with all applicable laws, rules, and regulations relating to
Consultant’s services under this Agreement.



 
 
 
 
5

--------------------------------------------------------------------------------

 

 
APPENDIX B
CASH COMPENSATION OF CONSULTANT
EFFECTIVE AS OF DECEMBER 18, 2011


Cash Compensation:


$200,000 U.S. payable on or before January 3, 2011


$100,000 U.S. payable on or before June 30, 2012


$100,000 U.S. payable on or before December 31, 2012


$200,000 U.S. payable on or before January 31, 2013


$100,000 U.S. payable on or before June 30, 2013


$100,000 U.S. payable on or before December 31, 2013




 
6

--------------------------------------------------------------------------------

 


APPENDIX C
EQUITY INCENTIVE OF CONSULTANT
EFFECTIVE AS OF DECEMBER 18, 2011


Stock Option to acquire 50,000,000 shares of common stock of Sunovia Energy
Technologies, Inc. having the following terms:


1.  
Exercise price: Market value on date of grant but in no event less than  $.02.

2.  
Term: 5 years

3.  
Vesting:  Company’s ordinary 4-year vesting schedule, with accelerated vesting
upon a change of control







 

7